DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/128,277 filed on November 16, 2021. Claims 1, 2, 4-8, 10-14, and 16-18 are currently pending with the application. Claims 3, 9, and 15 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the limitations directed towards identifying an original database sub-system in an originating computing environment including distribution statistics and structured query language (SQL) statements, determining a pattern indicative of a first SQL type of a first original SQL statement; reconstructing the first original SQL statement according to a predetermined process for the first SQL type to create a first mutated SQL statement by extracting join predicates in the first original SQL statement; creating, from the reconstructed SQL statement, the first mutated SQL statement including only predicates from the extracted join predicates, the first mutated SQL statement generating tables according to the extracted join predicates and including data simulating confidential data of the original database sub-system; and validating the first mutated SQL statement , is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone, the mention of identifying an original database sub-system in an originating computing environment including distribution statistics and structured query language (SQL) statements, determining a pattern indicative of a first SQL type of a first original SQL statement; reconstructing the first original SQL statement according to a predetermined process for the first SQL type to create a first mutated SQL statement by extracting join predicates in the first original SQL statement; creating, from the reconstructed SQL statement, the first mutated SQL statement including only predicates from the extracted join predicates, the first mutated SQL statement generating tables according to the extracted join predicates and including data simulating confidential data of the original database sub-system; and validating the first mutated SQL statement, in the context of this claim, encompasses a user mentally checking a structured a constructed query language statement and identifying a various SQL statements components found in the SQL statement based on identifying databases. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, the claim a computer-implemented method comprising: capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone. A computer-implemented method, an original database, an originating computing environment, is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of comparing and merging) such that it amounts to no more than mere instructions to apply the exception. Capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements, a computer-implemented method, an original database, an originating computing environment recited at a high level of generality to apply the exception using generic components. Capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, a computer-implemented method comprising: capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone, does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 1 is not patent eligible. Claims 7 and 13 are similarly rejected because they are similar in scope.

With respects to claims 2, 8, and 14, the additional limitations directed towards extracting the first original SQL statement from the original database subsystem including the confidential data are interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These additional elements are interpreted to be to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))).  Claims 2, 8, and 14, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception. Claims 2, 8, and 14 are not patent eligible.

With respects to claims 4, 10, and 16, the additional limitations directed towards the pattern indicative of an SQL type is one of the following patterns :a) simple pattern without host variable, b) simple pattern with host variable, c) nested subquery, d) having clause, and e) table expression are interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements further elaborate the abstract idea and they merely confine the claims to a particular technological environment or field of use. Claims 4, 10, and 16, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception. Claims 4, 10, and 16 are not patent eligible.

With respects to claims 5, 11, and 17, the limitations directed towards determining foreign key constraints associated with the confidential dataset, identifying index groups of the foreign key constraints, and establishing relationship groups based on table constraints to set up the data clone further elaborate the abstract idea and the human mind and/or with pen and paper can determine foreign key constraints associated with the confidential dataset, identify index groups of the foreign key constraints, and establish relationship groups based on table constraints to set up the data clone. Claims 5, 11, and 17, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception. Claims 5, 11, and 17 are not patent eligible.

With respects to claims 6, 12, and 18, the limitations directed towards identifying column segments in tables generated by the original SQL statements based on relationships between objects, definitions, and predicates and determining weights for the identified column segments according to overlap in columns of the confidential data further elaborates the abstract idea and the human mind and/or with pen and paper can identify column segments in tables generated by the original SQL statements based on relationships between objects, definitions, and predicates and determining weights for the identified column segments according to overlap in columns of the confidential data. The additional limitations directed towards generating the tables is further based on the determined weights is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These additional elements are interpreted to be to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))).  Claims 6, 12, and 18, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception. Claims 6, 12, and 18 are not patent eligible.

Response to Arguments
Applicant presents the following arguments in August 8, 2022 remarks pages 8:
“…respectfully submitted that the claims 1, 2, 4-8, 10-14, and 16-18 have been amended to be clearly directed to patent-eligible subject matter. Particularly, the claim elements "capturing original SQL statements from the originating computing environment" and "setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements" cannot be performed in the human mind even with pen and paper in hand.”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments regarding claims 1, 7, and 13’s recitation of "capturing original SQL statements from the originating computing environment" and "setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements" have been fully considered but they are not persuasive. Regarding independent claim 1, but for the limitations stating capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone, the mention of identifying an original database sub-system in an originating computing environment including distribution statistics and structured query language (SQL) statements, determining a pattern indicative of a first SQL type of a first original SQL statement; reconstructing the first original SQL statement according to a predetermined process for the first SQL type to create a first mutated SQL statement by extracting join predicates in the first original SQL statement; creating, from the reconstructed SQL statement, the first mutated SQL statement including only predicates from the extracted join predicates, the first mutated SQL statement generating tables according to the extracted join predicates and including data simulating confidential data of the original database sub-system; and validating the first mutated SQL statement, in the context of this claim, encompasses a user mentally checking a structured a constructed query language statement and identifying a various SQL statements components found in the SQL statement based on identifying databases. Therefore, the examiner maintains if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the examiner maintains the claim recites an abstract idea.
Claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As for claim 1, with respect to integration of the abstract idea into a practical application, the additional elements, a computer-implemented method, an original database, an originating computing environment recited at a high level of generality to apply the exception using generic components. Capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the examiner maintains that the additional elements, a computer-implemented method comprising: capturing original SQL statements from the originating computing environment; setting up a data clone of the originating computing environment using table constraints, the distribution statistics, and the SQL statements, and querying the data clone, does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Therefore, in view of the applicant’s arguments, the examiner maintains claim 1 is not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169